 234 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Bottling Group 
LLC, d/b/a
 Pepsi Beverage Company
, Employer
-Petitioner
 and
 Local 406, Intern
a-tional Brotherhood 
of Teamsters
, Union
-Petitioner
. Cases 07
ŒUCŒ000638
 and 
07ŒUCŒ000639
 March 
12, 2015
 DECISION ON REVIEW A
ND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA
,  AND 
JOHNSON
 The issue presented is whether the Regional Director 
properly granted the Union
™s request to clarify the co
n-tractual bargaining unit at the Employer
™s Grand Rapids,
 Michigan facility to include four Marketing Equipment 
Management (MEM) delivery and install employees after 
these employees were assigned, for reasons of conve
n-ience, to pick up their loads at the Grand Rapids parking 
lot instead of the Employer
™s Flint, 
Michigan facility.  
The Employer seeks to exclude these same employees 

from the unit.
1 On April 14, 2010, the Regional Director for Region 7 
issued a Decision and Order granting the Union
™s request 
to clarify the bargaining unit to include the four MEM 

dro
p & hook delivery and install employees.  Thereafter, 
in accordance with Section 102.67 of the National Labor 

Relations Board
™s Rules and Regulations, the Employer 
filed a timely request for review of the Regional Dire
c-tor
™s decision, contending that the Grand Rapids delivery 
and install employees are not part of the unit because 

they do not work 
at the Grand Rapids facility and thus 
are not covered by the collective
-bargaining agreement
™s 
recognition language, and that the Gra
nd Rapids delivery 
and install employees cannot be found to be an accretion 
to the Grand Rapids bargaining unit because they have 
been historically excluded from the unit and do not share 
an overwhelming community of interest with the Grand 

Rapids service 
technicians.  The Union filed a brief in 
Opposition.
   The Employer
™s request for review of the Regional D
i-rector
™s Decision and Order is granted as it raises su
b-stantial issues warranting review.  Having carefully co
n-1 Both the Union and the Employer filed unit clarification petitions.
 The collective
-bargaining agreement between the Employer and the 
Union, which has the effective dates of September 16, 2006
, through 
September 15, 2010
, provides:
 The Employer recognizes 
and acknowledges that the Union is the e
x-clusive representative in collective bargaining with the Employer of its 
Fleet Mechanics, Customer Representative, MEM and Warehouse 
employees, at its warehouse locations at 3700 Kraft Avenue SE, 
Grand Rapids, Michi
gan 49512 and 4900 Paul Court Road, Norton 
Shores, Michigan 49441, but excluding all office clerical employees, 
professional employees, guards and supervisors as defined by the N
a-tional Labor Relations Act.
 sidered the entire record, we find, fo
r the reasons set 
forth below, that the four MEM employees cannot 
properly be clarified into the existing contractual unit at 
the Grand Rapids facility.  Accordingly, we reverse the 
Regional Director
™s decision, and clarify the unit to e
x-clude the disputed
 employees.
  I. FACTS
 The Employer is engaged in the sale and distribution 
of beverages.  Its operation consists of statewide and 
multistate business divisions.  In Michigan, where the 
instant dispute arises, the Employer operates on the basis 

of one state
wide group.
 There are three types of MEM work: delivery and i
n-stall, field service repair at customer locations, and shop 

repair.  The delivery and install functions include deli
v-ering new, refurbished, or repaired vending, cooler and 
fountain equipment to
 customers; installing the equi
p-ment; and picking up other equipment from customers.  

The field service technicians repair the equipment at cu
s-
tomer locations when customers report malfunctions, 

provide preventative maintenance, and educate custo
m-ers on ba
sic equipment repair and upkeep.  Finally, 
ﬁshop 
techs
ﬂ repair equipment that is picked up from a custo
m-er for repair or refurbishing at an Employer facility.  The 

Employer
™s Flint facility is the only facility in Michigan 
with the shop equipment to do suc
h repairs.
 i.  The Grand Rapids Facility Pre
-1997:  Until 1997, 
the Grand Rapids facility had a fully functioning MEM 

shop area, and 11 MEM employees would deliver and 
install vending and fountain machines and equipment 
and service and repair this same equ
ipment at customer 
facilities.  The customers they serviced were the Grand 
Rapids customer base.  These employees were represen
t-ed by the Union and covered by a collective
-bargaining 
agreement.  
 At that time, 
all
 of the Grand Rapids MEM employees 
(includi
ng those who delivered and installed equipment) 
were classified as field service technicians, and were 
receiving the 
journeyman 
mechanic rate set forth in the 
operative Grand Rapids collective
-bargaining agreement.  
Those employees were directly supervised
 by a Marke
t-ing Equipment 
supervisor who worked at the Grand Ra
p-ids facility.  
 ii. 
1997Œ2009
:  In 1997, the Employer centralized its 
delivery and install functions and relocated all employees 
performing that work at its 17 Michigan locations, i
n-cluding Gr
and Rapids, to a newly formed Market 
Equipment Operation Center (MEOC) in Lansing, Mic
h-igan, 70 miles from the Grand Rapids facility.
2  The d
e-2 In addition to centralizing the delivery and in
stall functions in one 
location, the Employer also sought by this reorganization to separate 
362 NLRB No. 25
                                                                                                    PEPSI BEVERAGE CO
. 235 livery and install employees centralized in the MEOC 
operation were not represented by a union.  
 On February 24, 
1997, when the Employer opened its 
new MEOC facility, all MEM delivery, install, and shop 

operations in Grand Rapids and in other Employer loc
a-tions in the 
lower Peninsula of Michigan (other than D
e-troit
3) were eliminated, and all of the equipment, tools, 
and parts related to the MEM shops were moved to the 

MEOC.  The only MEM function that remained at Grand 
Rapids and the other affected locations was field repair 
service at customer sites.
4  As found by the Regional 
Director, despite the move, the delivery
 and install e
m-ployees remained in the Employer
™s MEM department,
5 as did the field service technicians who repaired equi
p-ment and stayed in Grand Rapids.
 To ensure that delivery and install work was separate 
from field service technician work when the MEO
C opened, the Employer designed separate assignment pr
o-cedures.  For example, an inquiry about delivering a new 
piece of equipment was to be directed to the MEOC, 
which had procedures in place to schedule and organize 
the loads and deliveries.  However, a 
call about malfun
c-tioning equipment would be directed to the Employer
™s 
call 
center in Williamsport, Maryland.  The 
call 
center 
would then access the customer
™s records and send the 
information directly to the hand
-held computer of the 
appropriate field service technician.   
 All but four of the MEOC delivery and install emplo
y-ees started their workdays at the Lansing facility.  The 
four exceptions were the deli
very and install employees 
who were home
 based and started their workdays at a 
ﬁdrop & hook
ﬂ location in Grayling, Michigan.  The 
Employer created this arrangement because Grayling was 

so far from Lansing that, if the delivery and install e
m-ployees servici
ng the Grayling area started every wor
k-day in Lansing, they would spend too much of their work 
days driving, rather than servicing customers in that a
r-ea.6  
Although they worked remotely, the four delivery 
move activity (delivery and install) and shop activity (repair and refu
r-bishment performed at an Employer facility) from field service techn
i-cian activity, in orde
r to speed up the performance time of these fun
c-tions.  
 3 The Detroit MEM operations were consolidated into the MEOC in 
2001.  
 4 With these changes, all of the Grand Rapids field service techn
i-cians started working out of their homes, albeit prior to 
1997 some of 
the Grand Rapid MEM employees may already have been home
 based.
 5 Indeed, apparently all of the delivery and install employees, 
statewide, who were centralized in Lansing after MEOC was created, 
remained part of the MEM department. 
 6 Under th
e drop & hook operation, employees would load a trailer 
with equipment in Lansing that would be needed at the Grayling loc
a-tion over the next few days.  A driver from Lansing would then haul the 
trailer to Grayling, drop it in a parking lot rented by the E
mployer, 
and install employees in the Grayling drop & hook 
oper-ation were included on the Lansing seniority list, atten
d-ed employee meetings and trainings at Lansing, and were 
treated as Lansing employees for all purposes.
 When the MEOC was established, the four Grand Ra
p-ids delivery and install technicians transf
erred to Lansing 
in order to retain their jobs within the MEM classific
a-tion.  This left six MEM employees at Grand Rapids, all 
of whom were field service technicians getting paid at 
the journeyman mechanic rate.
7  None of the four who 
moved to the MEOC st
ayed in the MEOC work
 force for 
long
Šone retired, one died, and two moved back to 
Grand Rapids as field service technicians covered by the 
Grand Rapids collective
-bargaining agreement when 
vacancies arose. 
 iii. Since November 2009:  
In November 2009, the 
Employer closed the Lansing facility and moved the 
MEOC to Flint, which is 113 miles from the Grand Ra
p-ids facility.
8  This meant that Flint
-based delivery and 
install employees who serviced areas near the Emplo
y-er™s facilities in western Michigan
ŠGrand Ra
pids, Mu
s-
kegon, Coldwater, Kalamazoo, and St. Joseph
Šwould 
be traveling greater distances and would spend about 2 
additional hours a day driving.
 In order to reduce that driving time, the Employer d
e-cided to establish a second 
ﬁdrop & hook
ﬂ location in 
Gra
nd Rapids.  The Employer posted openings for four 
delivery and install employees for the Grand Rapids drop 
& hook operation at its soon
-to-close Lansing MEOC, 
and included the Grayling drop & hook employees in the 

bidding process.  When the Flint MEOC open
ed, the four 
successful bidders became home
-based employees who 
began their workdays at the parking lot of the Grand 
Rapids facility, where they picked up their vehicles and 
equipment. 
 The establishment of the Grand Rapids drop & hook 
location was the onl
y change in the Michigan MEM o
p-erations as a result of the relocation of the MEOC from 
Lansing to Flint.  Otherwise, the four disputed Grand 
Rapids drop & hook employees continued to be a part of 
the Employer
™s statewide delivery and installation oper
a-tion
s centered in Flint, continued to be directed and s
u-hook up a trailer that had been used by the Grayling drop & hook deli
v-
ery and install employees in the past few days, and haul back to La
n-
sing whatever equipment that had been picked up or parts that had not 
been used.  The Grayling drop & hook de
livery and install employees 
would then report to the Grayling parking lot each day to pick up the 
trailer to use in their work.  
 7 One of the Grand Rapid MEMs retired about that time.
 8 The Employer moved the MEOC operation to Flint in order to be 
closer
 to its business activity in southeastern Michigan.  Additionally, 
the lease on its Lansing facility was about to expire, and the Employer 
owned the Flint facility.
                                                                                                                                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 236 pervised by Flint personnel, and performed work that had 
been centralized on a statewide basis for 12 years.  
 Currently there are five home
-based field service tec
h-nicians in the unit working out of Gran
d Rapids, all of 

whom are covered by the collective
-bargaining agre
e-ment.
9  iv. 
Community
-of-Interest Factors
: Supervision
:  The 
Grand Rapids drop & hook delivery and install emplo
y-ees report to a different immediate supervisor from the 
Grand Rapids field 
service technicians.  There is co
m-mon higher
-level supervision, as the Employer
™s bus
i-ness unit MEM operations manager
, Erik Kline, who 
works out of Auburn Hills, Michigan, is responsible for 
the MEM in Michigan and thus ultimately oversees the 

Grand Rapid
s MEM service and repair technicians as 
well as the delivery and install employees.
10  The deli
v-ery and install employees also have a human resources 
manager different from the field service technicians in 
Grand Rapids.  
 Wages and Benefits
:  The classifica
tions for the Grand 
Rapids MEM 
department are general vending, trainee 
mechanic, and journeyman mechanic.  As of September 

15, 2009, these employees earned $19.50 per hour, 

$19.60 per hour, and $20.25 per hour, respectively.  All 
of the current MEM employe
es covered by the Grand 
Rapids collective
-bargaining agreement are classified as 
field service technicians and are paid the journeyman 

mechanic rate.  
 The Grand Rapids drop & hook delivery and install 
employees who install fountains earn 40 cents an hour 

more than the Grand Rapids service technicians who are 
covered by the collective
-bargaining agreement, and the 
unit vending machine and cooler employees are paid 20 
cents an hour less.  The benefits paid to the Grand Rapids 
drop & hook delivery and install
 employees are the same 
as all other Flint MEOC employees.  The delivery and 
install employees are eligible for disability insurance 
payments of $550 per week whereas the Grand Rapids 
unit employees receive $425 per week.  The Grand Ra
p-ids drop & hook empl
oyees and the Grand Rapids field 
9 The unit consists of fleet mechanics, customer representative, 
MEM and warehouse employee
s employed at the Employer™s Grand 
Rapids warehouse. 
 10 The top MEM manager at the Flint facility is Jeff Griessel.  Ma
r-keting Equipment Supervisor Matt Chatel, who is home
 based and 
reports to Griessel, supervises the field service technicians at Grand 
Rapids, Coldwater, St. Joseph
, and Kalamazoo.  The two Marketing 
Equipment 
supervisors for the Grand Rapids delivery and install e
m-ployees (one for all delivery employees and another one for all fountain 
install employees) are located in Flint.
 service employees have different work schedule o
p-tions
11 and varied vacation and personal day benefits.
12   Seniority
:  The Flint MEOC employees, including the 
Grand Rapids drop & hook delivery and install emplo
y-ees, operate 
under a single seniority system that is sep
a-rate from the Grand Rapids field service technicians who 
are covered by a collective
-bargaining agreement.  This 
seniority is used for bidding on job vacancies, vacation 

coverage, and fifth
-day overtime in the st
atewide, Flint
-based delivery and install operation. 
 For example, when the Grand Rapids drop & hook d
e-livery and install positions became available, they were 
posted in the Lansing MEOC for 
MEOC employees only
 
(including Grayling).  The four disputed empl
oyees bid 
for those positions; the most senior qualified employees 
were selected.  Had the Employer not filled these pos
i-tions through the MEOC posting, it would have then 
posted the position at all 17 sales locations in Michigan.  

Similarly, were a Grand 
Rapids drop & hook employee 
to resign, the vacancy would first be posted within the 

Flint MEOC operation, and then, if not filled, opened up 
to all 17 locations.
13  Grand Rapids drop & hook delivery and install e
m-ployees, unlike the field service technician
s, can also bid 
to cover vacations or personal day absences by Flint d
e-livery and install employees, including those at Grayling.  

Flint MEOC employees at Flint and Grayling are eligible 
to bid to cover vacations or personal day absences of 
Grand Rapids dr
op & hook employees.  These openings 
are posted for bidding and the most senior qualified 
MEOC employee will get the work.
14   11 The collect
ive
-bargaining agreement allows MEM employees to 
work a flexible workweek, including Monday through Friday, Tuesday 
through Saturday, or Wednesday through Sunday, or a workweek co
n-
sisting of 
4 10
-hour days.  The delivery and install employees work a 4
-day/
10
-hour schedule.
 12 Under the Grand Rapids collective
-bargaining agreement, bargai
n-
ing unit employees get 1 week vacation after 1 year of service; 2 weeks 
vacation after 2 years, 3 weeks after 6 years, and 4 weeks after 12 
years.  These employees are also 
entitled to personal days (3 after 1 
year, 5 after 2 years, and 6 after 3 years).  Grand Rapids drop & hook 
delivery and install employees, on the other hand, receive 1 week of 
vacation after 6 months of service, 2 weeks after 1 year, 3 weeks after 5 
years
, and 4 or 5 weeks after 10 years
 (current employees can receive 
up to 5 weeks; however, pursuant to national policy, new hires are 
limited to 4 weeks).  The Grand Rapids drop & hook employees are 
each entitled to 7 personal days each year.
 13 Once a posting goes statewide, seniority for qualified individuals 
remains a relevant consideration but is not the deciding factor; it is 

considered along with work styles, preferences, performance history, 
attendance, and leadership skills.  If the posit
ions are not filled after the 
statewide posting, the Employer will then post it externally.  
 14 The employees covering the absences do not pick up their loads at 
Flint, but, like the Grand Rapids drop & hook employees, begin their 

work every day by going t
o the Grand Rapids parking lot to get their 
vehicle and equipment.
                                                                                                    PEPSI BEVERAGE CO
. 237 Finally, Grand Rapids drop & hook employees work 
4 10-hour days per week, Monday through Thursday.  If 
there is a fifth day of overtime for delivery or install 
work at any location
ŠFlint, Grayling
, or Grand Ra
p-ids
Šall Flint employees, including the Grand Rapids 
(and Grayling) drop & hook employees, can bi
d on it and 
will receive it if they are the senior bidders qualified in 
deliver and install work and are available for the ove
r-
time.  Grand Rapids field service technicians are not 
permitted to bid for this work because they are not on the 
Flint seniority 
list. 
 Service Areas
:  Since November 2009 when the 
MEOC was consolidated in Flint, the Flint MEOC has 

provided install and delivery service for the area east of 

Highway M
-127, primarily centered around metropolitan 
Detroit in southeastern Michigan.  The G
rand Rapids 
drop & hook install and delivery employees have se
r-viced the area west of M
-127, from the Ohio border 
north to Muskegon/Mt. Pleasant, primarily centered 

around Grand Rapids up to Muskegon, and down to Ka
l-amazoo.  The four home
-based Grayling de
livery and 
install employees have serviced the northern Michigan 

area, above Mt. Pleasant.         
 These service areas are not exclusive, however, and 
there is overlap of service coverage, especially along M
-127.  Thus, Grand Rapids drop & hook employees 
do many of the deliveries and installs in the areas near the 
Employer
™s facilities in Grand Rapids, Norton Shores, St. 
Joseph, Kalamazoo, and Coldwater, but delivery and 
install employees who work out of the Flint location can 
and do make deliveries or ins
tallations in those same 
areas.  
 Indeed, Mathew Hilton, 
director of MEM operations, 
testified that while the Employer tries to keep the same 
employees in general areas that they are familiar with, 

they can be deployed elsewhere.  The assignments are 
not b
ased on defined geographic territories, but on age of 
order, priority of customer, type of equipment, and 
whether the equipment is in inventory.
15  
MEM Oper
a-tion Manager
 Eric Kline similarly testified that the Grand 
Rapids drop & hook employees are not the 
only ones 
performing MEM delivery and install work in areas 
around Grand Rapids, and that Flint
-based employees 
can similarly perform this work.
16  However, the ev
i-15 It is possible, for example, that 
1 day a delivery to a certain loc
a-tion could be delivered out of Grayling and 
2 days later a delivery to 
the location point next door could be delivered 
out of Flint (or Lansing 
before that).    
 16 For example, if a job is too big for a Grand Rapids drop & hook 
fountain team and the customer needed the job done right away, the 
Employer would schedule a team from Flint to meet the Grand Rapids 
drop & hook e
mployees at the delivery site.  Also, if a Grand Rapids 
dence is not specific regarding whether any particular 
assignment of a Flint employee to the 
Grand Rapids se
r-vice area is based on coverage for absences or other work 
needs.
17 Further, the evidence shows that the Grand Rapids 
drop & hook delivery and install employees deliver to a 
significantly larger service area than the Grand Rapids 
field servic
e technicians, notwithstanding that there is 
significant overlap in their service areas.
18   Contact and Interchange
:  There is little contact and 
virtually no interchange between the Grand Rapids drop 
& hook delivery and install employees and the Grand 
Rap
ids field technicians.    
 Grand Rapids (and Grayling) drop & hook delivery 
and install employees attend meetings and trainings at 
the Flint facility, which are not attended by the Grand 
Rapids field service technicians.
19  Although the Regio
n-al Director fo
und that the Grand Rapids service techn
i-cians have been invited to MEOC parties and have a
t-
tended, the record contains only one example where the 
Grand Rapids field service technicians, along with every 
drop & hook employee is absent, a Flint employee might cover for that 
employee.
 17 Emp
. Exh
. 2 is a one
-page map of a portion of Michigan that do
c-uments delivery and install activity from 
November 30,
 2009,
 to 
March 
10, 2010,
 originating from Flint, Grand Rapids, and Grayling, which 
shows that the Grand Rapids drop & hook employees have done most 
of the delivery and install work in and around the Employer facilities in 
Norton Shores, Grand Rapids, St. 
Joseph, Kalamazoo, and Coldwater.  
However, it also shows that Grand Rapids drop & hook employees 
have made deliveries or installs as far north as Cadillac and as far east 
as Standish, and that Flint
-based employees have made deliveries or 
installs in and 
around Grand Rapids, Muskegon, Kalamazoo, Coldw
a-ter, and St. Joseph.  As explained by MEM Manager Kline, the delive
r-ies and installs made by Flint employees in the Muskegon area, part of 

the Grand Rapids service area, can be explained either by a Flint 
MEO
C employee covering for a Grand Rapids drop & hook employee 
(due to absence), or a Flint MEOC employee leaving directly from Flint 
because of an assigned delivery.  He testified, however, that the data on 
the map does not distinguish these types of assignm
ents.        
 18 Emp
. Exh
. 3 contains data for the 
November 30, 2009,
 to 
March 
10, 2010
 period and compares the areas that Grand Rapids delivery and 
install employees delivered to with the areas serviced by the Grand 
Rapids field service technicians (also i
ncluding Norton Shores, the 
other facility covered by the collective
-bargaining agreement).  The 
exhibit also shows the location of customers serviced out of the Grand 
Rapids facility (including Norton Shores).  
Emp. 
Exh
. 3 shows that the 
area serviced by 
the Grand Rapids drop & hook employees is signif
i-cantly larger than the area serviced by the Grand Rapids field service 
technicians: the drop & hook deliveries extend much further south and 
east (although the field service representatives go further north 
than the 
drop & hook employees).  
 19 The Grand Rapids drop & hook employees attended a health fair 
at Flint several weeks prior to the hearing in this case.  The Grand 

Rapids field service technicians did not attend.  About 5 weeks before 
the hearing, Gran
d Rapids drop & hook employees attended a training 
session in Flint.  
                                                                                                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 238 other MEM employee in Michigan, were invited to an 
annual Tigers baseball outing.    
 A Grand Rapids drop & hook employee, like any other 
delivery and install employee, might call a field service 

technician for advice when there is a problem in conne
c-
tion with the installation of equipment, such as a leak.
20  However, if a Grand Rapids drop & hook employee is 
doing an installation in Grand Rapids or elsewhere, the 
employee does not have to call a Grand Rapids field se
r-vice technician for advice, but could call any field se
r-vice technician at any location.
21   Regarding interchange, the record shows that after 
1997, the Grand Rapids field service technicians no 
longer performed delivery and install functions but pe
r-formed repair functions.  The record contains generalized 
testimony that a field service technician
 might be asked 
to fill in for a sick or absent delivery and install emplo
y-ee as a last resort, but no specific examples were a
d-duced.  In this regard, MEM Operator Manager Kline 
testified that in such a situation, the drop & hook deli
v-ery and install empl
oyee could deliver the equipment the 
next day or a delivery and install employee from Flint 
might make the delivery, and that, in any event, a field 

service technician would not be asked to fill in as a d
e-livery and install employee for the entire day, and
 any 
such substitution 
ﬁwould be very, very last case scena
r-io.
ﬂ22  Further, the delivery and install employees would 
20 MEM Operation Manager Kline testified that if there was a leak, 
the Grand Rapids drop & hook employees would first call their supe
r-visor, who would help troubleshoot.  The employee mi
ght also call the 
Marketing Equipment 
manager, the supplier, or a field service techn
i-cian for advice.  
 21 The employee might call a field service technician with specia
l-ized knowledge about the problem or just call the nearest facility.  
Grand Rapids fiel
d service technician Terry Fishburn testified that if a 
Grand Rapid drop & hook employee needed parts or technical advice, 
the employee might call him at home, typically to discuss how to fix a 
machine or to inquire whether Fishburn might need to come to t
he 
delivery site with a part to fix the problem.  Fishburn also testified, 
however, that he fielded such calls from MEOC delivery and install 
employees in his role as a field service technician even before the drop 
& hook program in Grand Rapids was
 create
d, and this practice r
e-mained the same after the Grand Rapids drop & hook program began.      
 22 Field service technician Fishburn testified that since returning to 
Grand Rapids in 1998 after transferring to the MEOC in 1997, he has 

not delivered a vending
 machine or a fountain.  In response to a que
s-tion about whether he has delivered coolers, he testified that he has 
ﬁhad coolers in the back of my van, yes.ﬂ  He thereafter clarified that at 
the Lansing MEOC he performed delivery and install functions with
 vending machines and coolers but he has not done so since returning to 
Grand Rapids.  Mathew Hilton, 
director of MEM 
operations, testified 
that after the consolidation of the delivery and install equipment from 
all of the Michigan facilities at Lansing, ﬁ
the likelihood of somebody 
[from another facility] having access to a piece of equipment and i
n-
stalling a piece of equipment is not very likely.ﬂ  MEM Operator Ma
n-
ager Kline testified that if the Grand Rapids drop & hook employees 
have a problem and cannot
 get the equipment installed properly, the 
not be asked to perform the functions of the field service 
technicians.
 II. THE REGIONAL DIRECTO
R™S DECISION
 The Regional Director found 
that this case does not i
n-volve 
ﬁthe placement of employees at a new facility who 
perform work that was never performed by employees in 
the existing bargaining unit,
ﬂ and thus a traditional accr
e-tion analysis is not warranted.  
Archer Daniels
 Midland 
Co.
, 333 NLRB 673, 675 (2001).  Instead, relying on 
Developmental Disabilities Institute, Inc.
, 334 NLRB 
1166, 1168 (2001) (
ﬁ[o]nce it is established that a new 
classification is performing the same basic functions as a 

unit classification historically had perfor
med, the new 
classification is properly viewed as belonging in the unit 
rather than being added to the unit by accretion
ﬂ), he 
found that the Grand Rapids delivery and install emplo
y-ees perform the same basic delivery and install functions 

that historicall
y have been performed by unit employees 
at this same facility, in that MEM department employees 

at the Grand Rapids facility previously delivered and 

installed equipment as part of the unit work.  He further 
found that the unit description in the collectiv
e-bargaining agreement covering the Grand Rapids facility 
has never been altered and continues to encompass the 

MEM work assigned to the delivery and install emplo
y-ees.  According to the Regional Director, this MEM 
work has not changed such that it should 
be severed from 
the unit, and the delivery and install employees continue 
to share a sufficient community of interest with the field 

service technicians who also work under the MEM cla
s-
sification at the Grand Rapids facility to warrant incl
u-sion in the uni
t.  
He found that the delivery and install 
work was not eliminated from the MEM department, but 

was merely relocated from Grand Rapids to Lansing, and 
then returned to Grand Rapids, and that the Board is ret
i-cent to overturn long
-existing historical units.
  Batesville 
Casket Co
., 283 NLRB 795, 797 (1987).       
 III. ANALYSIS
 Contrary to the Regional Director, we do not find that 
the Grand Rapids drop & hook delivery and install e
m-ployees belong in the contractual unit.  For 12 years, the 
Grand Rapids 
delivery and install drop & hook emplo
y-ees have been part of the MEOC operation, now based in 
Flint, and not the Grand Rapid
s facility operation.  Fu
r-ther, because the delivery and install employees have 
been historically excluded from the Grand Rapids col
lec-tive
-bargaining agreement for this 12
-year period, accr
e-Grand Rapids field service technicians would not typically back them 
up because ﬁour system isn™t set up like that and our structure isn™t set 
up like that.  But in the worst case scenario, it may happen, yes.  Bu
t that™s not how our structure is set up.ﬂ
                                                                                                                                 PEPSI BEVERAGE CO
. 239 tion is not appropriate.  Finally, the evidence fails to e
s-
tablish that the Grand Rapids delivery and install e
m-ployees have little or no separate identity from, or that 
they share an overwhelming 
community of interest with, 
the Grand Rapids field service technicians. 
 As discussed above, since 1997, all delivery and install 
functions have been centralized in the MEOC operations, 

first in Lansing and then in Flint, and removed from the 

Grand Rapids 
facility as well as the other 16 locations.  
The Grand Rapids field service technicians have not pe
r-formed delivery and install functions since 1997.
23  In 
November 2009, when the MEOC moved to Flint, it e
s-tablished the Grand Rapids drop & hook operation, m
od-eled after the similar Grayling operation, and assigned 

the four disputed MEOC delivery and install employees 
to operate out of the Grand Rapids parking lot purely for 
convenience and efficiency purposes.  The disputed e
m-ployees remained part of the MEOC
 operations; kept the 
same supervisor, seniority opportunities, and wages and 

benefits; continued to receive their assignments through 
the MEOC (and not the 
call 
center, which routed the 
field service technician assignments); performed their 

functions in a
 larger geographical service area; and a
t-tended meetings as needed in the Flint location.
24  Under 
these circumstances, we find that these home
-based drop 
& hook delivery and install employees did not become 
part of the Grand Rapids operation when they were
 as-
signed in November 2009 to pick up their loads at the 
Grand Rapids parking lot.  See 
ADT Security Services
, 355 NLRB 1388 (2010), enfd. 689 F.3d 628 (6th Cir. 

2012) (home
-based servicemen retained separate ident
i-ty, as they were never employed 
ﬁatﬂ the 
Wyoming faci
l-ity after the consolidation of operations at that facility, 
but worked in the field and only reported to that facility 
about once a week to obtain parts and supplies).
25  
See 
23 As stated above, there was general testimony that they might be 
asked to fill in on an ad hoc basis for a delivery and install employee 
who was a last minute no
-show, but the record contained no specific 
example
s.  Further, this would only occur as a last resort and would not 
constitute an entire day™s work.  
 24 Although the Regional Director found that ﬁ[t]he Grand Rapids 
delivery and install employees record their time worked utilizing the 
same computer as the 
service techniciansﬂ and ﬁreport to the Grand 
Rapids facility at least twice a week to record their time,ﬂ the record 
shows that each employee uses a personal hand
-held computer to re
c-ord the employee™s hours, and there is no evidence that they go to the 

facility in order to record their time.  
 25 In 
ADT Security Services
, supra, 
the Board adopted the admini
s-trative law judge™s finding that the employer unlawfully withdrew 
recognition from the union as the representative of 14 servicemen at its 
facility in 
Kalamazoo, Michigan.  The Board rejected the employer™s 
contention that the servicemen were merged into a group of 27 nonre
p-
resented servicemen at the Wyoming facility after services were co
n-
solidated at that facility, and the union did not represent a maj
ority of 
servicemen in the merged unit.  In that case, the employer did not meet 
also 
AT Wall
 Co.
, 361 NLRB 
695, 697
Œ699 (2014) (fin
d-ing no accretion 
where employees retained separate ide
n-tity, distinguishing 
Premcor
, Inc., 
333 NLRB 1365, 1366 
(2001)
, and 
Developmental Disabilities
, supra).
 In addition, even assuming 
arguendo
 that the delivery 
and install work is now being performed 
at the Grand 
Rapids 
facility, this work has historically been excluded 
from the bargaining unit.  The Board will not entertain a 
unit clarification petition seeking to accrete a historically 
excluded classification into the unit, unless the classific
a-tion has undergone recent
 and substantial changes.  See, 
e.g., 
Bethlehem Steel Corp.
, 329 NLRB 243, 243
Œ244 
(1999).
  Here, as discussed, the delivery and install fun
c-tions were centralized in the MEOC operations and r
e-moved from the Grand Rapids field service technician 

duties for
 12 years
.  Even now, apart from generalized 
but unsubstantiated testimony that field service techn
i-cians might perform a delivery and install function as a 
last resort for an absent delivery and install employee, 

the record shows that the work of delivery
 and install 
employees and field service technicians is completely 
separate, unlike in the pre
-1997 period when the field 
service technicians also performed delivery and install 
functions.  Indeed, the Grand Rapids drop & hook deli
v-ery and install employee
s have remained part of the 
MEOC operations and the only change that has occurred 
is that these four disputed employees now pick up their 
loads in the Grand Rapids parking lot instead of at Flint.
 Thus, unlike the Regional Director, we find this case to 
be similar to 
Coca
-Cola Bottling Co.
 of Wisconsin
, 310 
NLRB 844 (1993), where the petitioner sought to clarify 
the existing unit of warehouse distribution, sales, drivers, 
mechanics, and vending machine repair employees to 
include recently hired production (bottling) employees.  
Contrary to the 
Regional 
Director in that case, the Board 
excluded the production employees from the unit, finding 
that it was immaterial that the production employees 
were included in the recognition clauses in successive 
collective
-bargaining agreements.
26  The Board relied on 
the facts that the production employees were hired when 
the employer resumed production operations after a 12
-its burden to establish that compelling circumstances were present to 
overcome the 29
-year
-old
-bargaining relationship between the emplo
y-er and the union.  Even after the clos
ure of the Kalamazoo facility, the 
employees in the unit continued to perform the same work in the same 
geographical area under largely unchanged terms and conditions of 
employment, receiving their assignments from a national dispatch 
center.  The closing 
of the Kalamazoo facility was found by the Board 
majority to be of less significance than it would have been had the unit 
employees performed work 
at
 the Wyoming facility.  
 26 The 
Regional 
Director alternatively found that the production e
m-ployees should b
e included because of their close community of interest 
with unit employees.  
                                                                                                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 240 year hiatus,
27 and the production employees had a co
m-munity of interest separate and apart from the current 
bargaining
 unit employees.  Although the 
Employer in 
the instant case did not eliminate the delivery and install 
functions and employees, the Employer centralized these 

functions in the MEOC operations and removed them 
from the Grand Rapids facility (and all of the Michigan 
locations) for 12 year
s, and they remained separate even 
after the Grand Rapids drop & hook delivery and install 
employees began picking up their loads at the Grand 
Rapids parking lot.
28 Finally, we do not find that accretion is warranted in 
this case under a traditional accreti
on analysis. 
 Under 
the well
-established accretion standard set forth in 
Safe-way Stores, Inc.
, 256 NLRB 918 (1981)
, ﬁthe Board has 
found a valid accretion only when the additional emplo
y-ees have little or no separate group identity and thus ca
n-not be consi
dered to be a separate appropriate unit and 
when the additional employees share an overwhelming 

community of interest with the preexisting unit to which 
they are accreted
ﬂ (footnotes omitted).  See also 
NV E
n-ergy, 
362 NLRB 
14, 16
 (2015); 
AT Wall
, supra, 
361 NLRB 
695, 697
; Milwaukee City Center, LLC
, 354 
NLRB 551, 552
Œ553 (2009); 
Frontier Telephone of 
Rochester
, Inc.
, 344 NLRB 1270, 1271 (2005), enfd. 181 
Fed.
 Appx. 85 (2d Cir. 2006).  In determining whether a 
27 The Board found that ﬁ[i]n representation cases in general and unit 
clarification proceedings in particular, the Board looks to the actual, 
existing composition of units and 
to employees actually working to 
determine the composition of units, not to abstract grants of recogn
i-tion.ﬂ  Id.  
 28 Cf. 
F & A Food Sales
, 325 NLRB 513 (1998), enfd. 202 F.3d 
1258 (10th Cir. 2000).  In that case, the Board, distinguishing 
Coca
-Cola Bottli
ng
, supra, found that the employer unlawfully refused to 
bargain with the union as the bargaining representative of its drivers 
and helpers, where the employer terminated its drivers and helpers in 
February 1994, closed its transportation department, subco
ntracted the 
work with the union™s agreement, and then in 1995 again took over the 
operation of the transportation department and hired drivers and dri
v-
er™s helpers.  In that case, the Board found that when the employer 
restored its transportation departme
nt and hired the subcontractor™s 
employees as drivers and helpers, the employees were covered by the 
unit description in the collective
-bargaining agreement™s recognition 
clause and by the certification, particularly noting that the subcontrac
t-ing of the w
ork, the termination of the drivers and the driver™s helpers, 
and the return of the work and employees in the driver and driver™s 

helpers classifications to the respondent™s operations occurred during 
the period of a single collective
-bargaining agreement,
 and within 
approximately 3 years of the certification of the unit.     
 new operation is an accretion, the Board has giv
en 
weight to a variety of factors including integration of 
operations, centralization of management and administr
a-tive control, geographic proximity, similarity of working 

conditions, skills and functions, common control of labor 

relations, collective
-barg
aining history, degree of sep
a-rate daily supervision, and degree of employee inte
r-
change.  
NV Energy
, supra, 
362 NLRB 
14, 16
Œ17.  How-ever, the Board has held that the 
ﬁ‚two most important 
factors
™Šindeed, the two factors that have been ident
i-fied as 
‚criti
cal™ to an accretion finding
Šare employee 
interchange and common day
-to-day supervision,
ﬂ and 
therefore 
ﬁthe absence of these two factors will ordinarily 
defeat a claim of lawful accretion.
ﬂ  Frontier Telephone 
of Rochester, Inc.
, supra, 344 NLRB at 1271 a
nd fn. 7, 
quoting 
E.
 I. Du
 Pont
, Inc.,
 341 NLRB 607, 608 (2004).  
See also 
AT Wall
, supra, 
at 695, 699.
 Here, the evidence fails to show that the Grand Rapids 
drop &
 hook delivery and install employees have little or 
no separate group identity and share an overwhelming 
community of interest with the preexisting unit.  On the 
contrary, the evidence shows that the Grand Rapids drop 
& hook delivery and install employees 
retain a separate 

identity by virtue of their 12
-year, ongoing connection to 
the MEOC operation, their separate seniority and bidding 
rights for jobs and overtime not available to field service 
technicians, differences in their wages and benefits, and 
thei
r larger geographic service area.  Significantly, they 
have separate direct supervision (as well as a separate 
human resources manager) and evidence of interchange 
with field service technicians is practically nonexistent.  
 IV. CONCLUSION
 Under these 
circumstances, we find, contrary to the 
Regional Director, that the four disputed home
-based 
delivery and install employees who are assigned to pick 

up their loads at the Grand Rapids facility are part of the 
MEOC operation and were improperly included in 
the 

Grand Rapids bargaining unit.
 ORDER
 The Regional Director
™s Decision and Order Granting 
Petition for Unit Clarification is reversed, and the unit is 

clarified to exclude the home
-based delivery and install 
employees
.                                                    